Citation Nr: 0303008	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  97-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for a left inguinal 
hernia.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

4.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial compensable rating for a left 
varicocele.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1976 to January 
1979, and again from April 1979 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in January 2001, 
when it was remanded to the RO for further development which 
has now been completed.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant has chronic left hip strain which either 
originated in service or was directly caused by the service-
connected lumbar disc disease.  

3.  The appellant does not currently have a left inguinal 
hernia.  

4.  The appellant experiences persistent, recurrent tinnitus 
which is a symptom of acoustic trauma in service.  

5.  The appellant's GERD is manifested by pyrosis, reflux and 
nausea, but there is no vomiting, dysphagia, persistent 
epigastric pain, anemia, weight loss, or other symptoms 
productive of considerable impairment of his health.  

6.  The appellant's left varicocele is manifested by 
occasional complaints of pain in the left groin and testicle 
with heavy lifting; it does not require long-term drug 
therapy, frequent hospitalizations, or intermittent intensive 
care, nor does it approximate complete atrophy of the left 
testicle.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for chronic left hip 
strain is established.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).  

2.  Entitlement to service connection for a left inguinal 
hernia is not established.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus is not established.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.87a, Diagnostic Code 6260 (1998); 
38 C.F.R. §§  4.1, 4.7, 4.87a, Diagnostic Code 6260 (1999).  

4.  Entitlement to an initial compensable rating for GERD is 
not established.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§  4.1, 4.7, 4.20, 4.114, Diagnostic Code 7399-7346 (2002).  

5.  Entitlement to an initial compensable rating for a left 
varicocele is not established.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.1, 4.7, 4.20, 4.115b, Diagnostic Code 
7599-7523/7525 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that, through various letters and the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate his claims, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by the RO, dated May 7, 2001.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations.  VA and private treatment records have also 
been associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information, especially following the January 
2001 remand which sought, in part, specific compliance with 
the VCAA.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

II.  Analysis

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a).  

In the present case, the service medical records reflect 
occasional medical treatments for complaints by the appellant 
of left flank, left lower quadrant or left hip pain.  When 
examined in January 1996 in connection with his pending 
retirement from active service, the appellant gave a history 
of a left inguinal hernia, but no evidence of the hernia was 
found on examination of the appellant at that time or on a 
subsequent medical examination in April 1996 immediately 
prior to his retirement.  The appellant has suggested that 
his service medical records may not be complete, but the 
current record reflects extensive service medical records 
which completely fill three envelopes, including the reports 
of two separate medical examinations prior to his retirement 
in 1996.  

On a VA general medical examination of the appellant in June 
1996, a moderate-sized left varicocele was present, but no 
inguinal hernia was found.  The appellant also complained of 
left hip pain when adducting the left thigh, and the examiner 
reported a diagnosis of a painful left hip, although noting 
that X-ray studies of the left hip were normal and 
examination of the left hip was negative.  

Postservice outpatient treatment records obtained from 
McDonald Army Hospital reflect no complaints or treatments 
for a left hip disability or for a left inguinal hernia.  

The appellant was accorded another VA examination in May 2001 
on a fee-basis.  Physical examination of the appellant 
disclosed tenderness on palpation of the anterior hip, but 
was otherwise negative.  After reviewing the contents of the 
claims file, the examiner opined that the appellant currently 
had chronic left hip strain which most likely was related to 
service or, alternatively, was associated with the service-
connected lumbar disc disease.  The Board interprets this 
report to mean that, if it was not present as a chronic 
disability in service, the appellant's current chronic left 
hip strain is nevertheless the proximate result of the 
service-connected low back disability.  Based upon this 
medical opinion, the Board will allow the claim seeking 
service connection for chronic left hip strain.  

The VA examiner in May 2001 also reported that there was no 
hernia present at that time.  Based upon the complete absence 
of competent medical evidence of a left inguinal hernia in 
service or afterward, this claim must be denied.  

Initial Ratings Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

Prior to June 10, 1999, the Rating Schedule provided that 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma would be rated 10 percent disabling.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  

The Rating Schedule currently provides that recurrent 
tinnitus will be rated 10 percent disabling, which may be 
combined with ratings under other diagnostic codes except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  

The Rating Schedule provides that when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

With complete atrophy of one testicle, the Rating Schedule 
assigns a noncompensable rating.  A 20 percent rating is 
assigned for complete atrophy of both testicles.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523.  The service-connected left 
varicocele can be rated by analogy to this condition.  

Under the Rating Schedule, chronic epididymo-orchitis will be 
rated as a urinary tract infection, which provides for a 
10 percent rating with evidence of long-term drug therapy, 1-
2 hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115b, Diagnostic Code 
7525.  The service-connected left varicocele can be rated by 
analogy to this condition.  

It was suggested in the Board's January 2001 remand that the 
service-connected left varicocele could also be rated by 
analogy to varicose veins, but, on further reflection, the 
two preceding provisions offer a much closer analogy.  

The Rating Schedule assigns a 30 percent rating for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  With two or more such symptoms of less 
severity, a 10 percent rating is appropriate.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  The service-connected GERD 
can be rated by analogy to this condition.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, the service medical records reflect the 
presence of tinnitus due to acoustic trauma, GERD and a left 
varicocele, although no relevant clinical findings were 
reported on the examinations of the appellant in January and 
April 1996 in connection with his retirement.  

On a VA general medical examination of the appellant in June 
1996, a moderate-sized left varicocele was present, but the 
testes were otherwise normal.  The appellant complained of 
ringing in his ears, and of GERD treated with Zantac and 
Gaviscon.  He was six feet tall and weighed 199.8 pounds; his 
nutritional state was described as good.  The digestive 
examination at this time was normal.  The appellant also 
complained of pain in the left groin and testicle when 
lifting heavy objects.  

Postservice outpatient treatment records obtained from 
McDonald Army Hospital reflect treatments for GERD, for which 
Zantac was prescribed, in July 1997 and for dyspepsia 
secondary to constipation in July 2000.  

On the most recent VA examination of the appellant in May 
2001, the appellant weighed 180 pounds, which was said to be 
around his ideal weight; he did not appear to be 
malnourished.  The appellant reportedly experienced heartburn 
(pyrosis), reflux and nausea two or three times per week for 
which he took over-the-counter medications.  He did not have 
vomiting, hematemesis, melena, anemia, dysphagia, persistent 
epigastric pain, regurgitation, or substernal arm or shoulder 
pain.  His GERD symptoms were said to be minimal and did not 
result in any impairment of his health.  

On the May 2001 examination, there was also a palpable, non-
tender soft mass on the left posterior testis which was most 
likely a varicocele.  The appellant was asymptomatic except 
for sharp pains that occurred in his left testis every month 
or two and which did not limit his normal daily activities.  
There was no functional limitation reported at this time in 
connection with the left varicocele.  

The appellant is currently in receipt of the maximum 
schedular rating of 10 percent for his tinnitus.  A higher 
rating would require extra-schedular consideration, which is 
discussed below.  

The appellant's GERD is manifested by minimal symptoms such 
as pyrosis, reflux and nausea, but there is no vomiting, 
dysphagia, or persistent epigastric pain, and there is no 
competent medical evidence of anemia, weight loss, or other 
symptoms productive of considerable impairment of his health.  
The appellant is able to treat his minimal symptoms with 
over-the-counter medications.  These symptoms and this level 
of disability are not consistent with a compensable rating 
under the Rating Schedule.  

Finally, the service-connected left varicocele is manifested 
by very occasional sharp pains in the left groin and 
testicle, sometimes when the appellant is attempting to lift 
a heavy object.  There is a palpable, non-tender soft mass in 
the left testis, but no indication of functional limitation.  
This disability is not shown to require long-term drug 
therapy or even intermittent intensive management.  Since 
even complete atrophy of one testicle is rated at the 
noncompensable level under the Rating Schedule, and the 
appellant's left varicocele does not even approximate that 
level of disability, the Board can find no basis for 
assigning a compensable initial evaluation under the Rating 
Schedule.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disabilities at 
issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disabilities at issue.  The veteran has not required frequent 
hospitalization for any of these disabilities and the 
reported manifestations of these disabilities are not in 
excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


                                                           
(CONTINUED ON NEXT PAGE)




ORDER

Service connection for chronic left hip strain is granted. 

Service connection for a left inguinal hernia is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

An initial compensable rating for GERD is denied.

An initial compensable rating for a left varicocele is 
denied.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

